NO. 07-10-00376-CR

                                  IN THE COURT OF APPEALS

                          FOR THE SEVENTH DISTRICT OF TEXAS

                                           AT AMARILLO

                                              PANEL B

                                          JUNE 15, 2011


                          SALVADOR GONZALES, JR., APPELLANT

                                                  v.

                              THE STATE OF TEXAS, APPELLEE


             FROM THE 222ND DISTRICT COURT OF DEAF SMITH COUNTY;

                 NO. CR-10C-029; HONORABLE ROLAND D. SAUL, JUDGE


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


                                    MEMORANDUM OPINION


       Appellant, Salvador Gonzales, Jr, pleaded guilty to the first degree felony offense

of injury to a child.1 After hearing the punishment evidence, a jury assessed appellant’s

punishment at confinement in the Institutional Division of the Texas Department of

Criminal Justice for a period of 65 years. Appellant gave notice of appeal. We will

affirm the judgment of the trial court.


       Appellant=s attorney has filed an Anders brief and a motion to withdraw. Anders

v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 498 (1967). In support of his


       1
           See TEX. PENAL CODE ANN. § 22.04(a)(1) (West 2011).
motion to withdraw, counsel certifies that he has diligently reviewed the record, and in

his opinion, the record reflects no reversible error upon which an appeal can be

predicated. Id. at 744-45. In compliance with High v. State, 573 S.W.2d 807, 813

(Tex.Crim.App. 1978), counsel has candidly discussed why, under the controlling

authorities, there is no error in the trial court=s judgment. Additionally, counsel has

certified that he has provided appellant a copy of the Anders brief and motion to

withdraw and appropriately advised appellant of his right to file a pro se response in this

matter. Stafford v. State, 813 S.W.2d 503, 510 (Tex.Crim.App. 1991). The court has

also advised appellant of his right to file a pro se response. Appellant has not filed a

response. By his Anders brief, counsel reviewed all grounds that could possibly support

an appeal, but concludes the appeal is frivolous. We have reviewed these grounds and

made an independent review of the entire record to determine whether there are any

arguable grounds which might support an appeal. See Penson v. Ohio, 488 U.S. 75,

109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); Bledsoe v. State, 178 S.W.3d 824

(Tex.Crim.App. 2005).        We have found no such arguable grounds and agree with

counsel that the appeal is frivolous.


       Accordingly, counsel=s motion to withdraw is hereby granted and the trial court=s

judgment is affirmed.2


                                                               Mackey K. Hancock
                                                                    Justice


Do not publish.

       2
         Counsel shall, within five days after this opinion is handed down, send his client a copy
of the opinion and judgment, along with notification of appellant=s right to file a pro se petition for
discretionary review. See TEX. R. APP. P. 48.4.

                                                  2